Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

 Claim Objections
Claims 13, 24, and 34-35 are objected to because of the following informalities:
Claim 13 recites “wherein said female coupling includes a cradle” in lines 1-2 and should be deleted since it is previously recited in claim 12.
Claim 13 recites “having incomplete cross-sectional” in line 4 and should be “having an incomplete cross-sectional”.
Claim 24 recites “said cradle” in lines 8 and 11 and should be “said open cradle”.
Claim 24 recites “maintain” in line 12 and should be “maintaining”.
Claim 34 recites “having incomplete cross-sectional” in line 10 and should be “having an incomplete cross-sectional”. 
Claim 34 recites “less 180 degrees” in lines 10-11 and should be “less than 180 degrees”.
Claim 34 recites “said second fastener and said first fastener” in lines 28-29 and should be “said second partial flange and said lug”. 
Claim 35 recites “said cradle structure” in lines 12-13 and should be “said open cradle structure”.
Claim 35 recites “second partial flange” in lines 20 and 23 and should be “second 

Claim Rejections - 35 USC § 112
Claims 1-2, 4-5, 11, 12-15, 21, 24-25, 28, and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 in line 8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much or less of a triangle can be considered “substantially triangular”.  For examination purposes, the limitation will be interpreted as “.
Claim 1 recites “engagement of said second fastener and said first fastener is the only mechanism for prevent mechanical separation of said male coupling and said female coupling” in lines 18-20 which is unclear because the claimed invention includes other mechanisms that also prevent mechanical separation. See Fig. 5D, the receiver 1012 prevents the male coupling 102 from separating in the radial direction since 102 is inserted into 1012. Further, pipe 502 prevents 102 from separating in the axial and radial direction since 502 contacts and inserts into 102. Therefore, it is unclear of how the engagement of the first fastener and the second fastener is the only mechanism to prevent mechanical separation.
Claim 12 recites “a collar-like protrusion” in line 24 which is unclear of how much more or less a collar would be considered “collar-like”. For examination purposes, the limitation will be interpreted as “a 
Claim 12 recites “substantially triangular” in line 26 and is unclear for the same reasons above for claim 1. 
Claim 12 recites “engagement of said second fastener and said first fastener…only mechanism…said female coupling” in lines 27-29 is unclear for the same reasons above for claim 1. 
Claim 24 recites “a collar-like protrusion” in line 13 which is unclear for the same reasons above for claim 12.
Claim 24 recites “substantially triangular” in line 15 and is unclear for the same reasons above for claim 1.
Claim 24 recites “engagement of said second fastener and said first fastener…only mechanism…said female coupling” in lines 16-18 is unclear for the same reasons above for claim 1.
The term “substantially” in claim 34 in line 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much angle away from the longitudinal axis would be considered “substantially axially”.  For examination purposes, the limitation will be interpreted as “.
Claim 34 recites “engagement of said second fastener and said first fastener…only mechanism…said female coupling” in lines 28-30 is unclear for the same reasons above for claim 1.
The term “substantially” in claim 34 in line 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much fluid can leak and would still be considered “substantially fluid-tight”.  For examination purposes, the limitation will be interpreted as “.
Claim 35 recites “substantially triangular” in lines 11-12 and is unclear for the same reasons above for claim 1.
Claim 35 recites “substantially fluid-tight” in line 25 and is unclear for the same reasons above for claim 34
Claim 35 recites “engagement of said second fastener and said first fastener…only mechanism…said female coupling” in lines 32-34 is unclear for the same reasons above for claim 1.
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2, 4-5, 11, 14-15, 21, 25, 28, and 36 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 4-5, 11-15, 24-25, 28, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humet Hidraulica (GB 1447183 A hereinafter “Humet”).
In regard to claims 1-2, 4-5, 12-15, and 34, Humet discloses an irrigation pipe coupling system, a towable conduit coupling system (Claim 12 recites “a plurality of pipes…for a male coupling end of another of said plurality of pipes” to include more than one of the same claimed male couplings and female couplings connected to each other. In 1:10-17 of Humet, discloses the invention is directed to conduit systems made up of “T-shaped branches” and therefore, the invention of Humet can include more than one T-shape branch as shown in Fig. 1 to define a conduit system), or a reversible mechanically engaging pipe system for making a locking fluid connection between irrigation conduits (Fig. 4, the coupling as shown and the invention is directed to watering crops), comprising: 
a.	a male coupling (Fig. 2, 20) having a lug on the outer surface thereof (Fig. 4, at 22) and a cylindrical male insertion portion (Figs. 2 and 4, the portion of 20 that inserts into the female coupling 1), said lug having a shape of a partial flange (Fig. 4, lug at 22 is at least a partial flange); 
b. 	a female coupling (Figs. 2 and 4, coupling of 1 is at least a female coupling that receives 20) having 
i. 	a cylindrical female receiver having a complete circumference (Fig. 4, the portion at 4 is at least a receiver that has a complete circumference that receives the indicated male insertion portion of 20) into which said cylindrical male insertion portion is operable to be inserted (Figs. 1-2 and 4 shows an uncoupled and coupled state of 20 which is operable to be inserted into 1), 
ii. 	an open cradle structure having an open upper aspect that results in said open cradle structure having an incomplete circumference of less than 180 degrees (Figs. 2 and 4, portion at 14 can be interpreted as an open cradle similar to the applicant’s invention such that it defines a less than 180 degrees incomplete circumference) positioned adjacent to said cylindrical female receiver (Figs. 2 and 4, portion at 14 is adjacent to the receiver 4) and protruding from the receiver (Figs. 2 and 4, portion at 14 protrudes from the portion at 4), and 
iii. 	a slot (Fig. 2, slot at 14) formed by a second partial flange (Fig. 2, portion at 18 is at least a partial flange since it forms an incomplete circumference and is a projecting rim) having a tapered or triangular wedge cross-sectional shape on a surface of said open cradle (See image below taken from Fig. 1 of a close up of the portion at 14 which includes a triangular shaped cross-section), 

    PNG
    media_image1.png
    425
    637
    media_image1.png
    Greyscale

wherein said cylindrical insertion portion of said male coupling is operable to be inserted into said cylindrical receiver 6Atty Ref No.: 13550.02.USU01axially without said lug or second partial flange obstructing the insertion of said male insertion portion (Figs. 1 and 3, in Fig. 1 shows the male coupling 20 approaches the female coupling 1 and in Fig. 3 shows a state in which the lug at 22 and second partial flange at 14 do not obstruct the insertion and the lug is rotated to engage the slot at 14), 
wherein said lug is operable to be reversibly mechanically engaged with said slot or second partial flange by relative rotation of one or both of said male coupling and said female coupling of 90 degrees when said male insertion portion is inserted into and in axial alignment with said cylindrical female receiver (Figs. 1 and 3 shows the operation in which the male coupling 20 remains in axial alignment with 1 and can be reversibly mechanical engaged by rotation of 90 degrees between 20 and 1 to engage and disengage the lug at 22 with the slot at 14) without the lug and slot obstructing the insertion (Fig. 3 shows the lug at 22 and slot at 14 can be aligned in such a way they do not obstruct each other before rotation to secure the lug 22 to the slot at 14), and said male coupling and female coupling are operable to be mechanically connected by rotating either or both of said receiver and said insertion portion with said receiver and said insertion portion in axial alignment until said lug and said slot are overlapping (Figs. 1 and 3, as mentioned previously, either 20 or 1 can be rotated to engage and disengage 20 and 1) such that the lug and the second partial flange are aligned (Fig. 3, lug 22 of 20 is aligned after rotating into engagement with the second partial flange at 18 of the second fastener);
c.	a sled on said female coupling for contacting the ground (Fig. 4, the platform at 2 that contacts the ground can be reasonably interpreted as a sled);
d. 	a gasket (Fig. 2, seal ring 11) positioned within said female receiver providing a fluid-tight seal between said female receiver and said male insertion portion (Fig. 2, lip at 12 of seal 11 provides a fluid-tight seal); and 
e. 	a riser opening in said female coupling (Figs. 1 and 4, opening at 5) for receiving a riser for connecting to an irrigation riser (Figs. 1 and 4, opening at 5 is capable of receiving a tube and see note below).
It is noted that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the functional recitation of “for receiving a riser for connecting to an irrigation riser” does not differentiate the claimed apparatus from the opening at 5 of Humet since the opening at 5 teaches all the structural limitations which is capable of receiving a pipe. 
In regard to claims 11 and 36, Humet discloses the system of claims 1 and 12, wherein the male coupling has no moving parts and the female coupling has no moving parts (Fig. 2, the coupling does not having any moving parts other than assembling the parts together similar to the applicant’s invention such that once the connection between the male coupling and female coupling is made, there are no other moving parts to maintain the connection).
In regard to claims 24-25, 28, and 35, Humet discloses a method of connecting irrigation pipe or conduits (Fig. 4, the coupling as shown), comprising: 
a. 	aligning a male coupling of a first irrigation pipe (Fig. 2, 20) having a cylindrical male insertion portion (Figs. 2 and 4, the portion of 20 that inserts into the female coupling 1) with a female coupling of a second irrigation pipe (Figs. 2 and 4, coupling of 1 is at least a female coupling that receives 20) having a cylindrical female receiver (Fig. 4, the portion at 4 is at least a receiver that has a complete circumference that receives the indicated male insertion portion of 20) into which said cylindrical male insertion portion (Figs. 1-3, the indicated male insertion portion inserts into the indicated female receiver at 4), wherein said male coupling has a lug on the outer surface thereof and said lug has a shape of a partial flange (Fig. 4, lug at 22 is at least a partial flange), 
wherein said female coupling has an open cradle structure (Figs. 2 and 4, portion at 14 is at least a cradle with an incomplete circumference) positioned adjacent to said cylindrical female receiver (Figs. 2 and 4, portion at 14 is adjacent to the portion at 4), said open cradle structure having an open upper aspect that results in said open cradle structure having an incomplete cross-sectional circumference of less than 180 degrees (Figs. 2 and 4, portion at 14 can be interpreted as an open cradle similar to the applicant’s invention such that it defines a less than 180 degrees incomplete circumference), and a second fastener including a wedge-shaped structure having a triangular cross-section on a surface of said open cradle structure (See image above attached to claim 1), wherein said open cradle and said second fastener is on a surface of said open cradle that is operable to be reversibly mechanically engaged with said first fastener (Figs. 1 and 3 shows the operation in which the male coupling 20 remains in axial alignment with 1 and can be reversibly mechanical engaged by rotation of 90 degrees between 20 and 1 to engage and disengage the lug at 22 with the slot at 14); 
b. 	inserting said cylindrical male insertion portion into said cylindrical female receiver (Figs. 1-3 shows the stages of insertion between 20 and 1), wherein 7 
Atty Ref No.: 13550.02.USU01i. said cylindrical male insertion portion is co-axially aligned with said cylindrical female receiver as said cylindrical male insertion portion is inserted into said cylindrical female receiver and without obstruction of the lug and second partial flange (Figs. 1-3, shows the stages of insertion where the insertion is axially aligned between 20 and 1 and in Fig. 3 shows the lug at 22 and the indicated second partial flange at 18 do not obstruct each other), and 
ii. said lug and said second fastener are staggered during insertion to prevent contact of said lug with said second fastener during insertion (Fig. 3 shows the lug at 22 is staggered from the indicated second partial flange until the slot at 14 and the lug 22 are radially aligned); 
c. 	advancing said cylindrical male insertion portion into said cylindrical female receiver until said lug is aligned with said second fastener (Fig. 3 shows 20 is inserted until the lug at 22 is aligned with the slot at 14) and said cylindrical male insertion portion contacts a gasket (Fig. 2, seal ring 11) positioned within said cylindrical female receiver to provide a fluid-tight seal between said cylindrical female receiver and said male insertion portion (Fig. 2, contact of lip at 12 of 11 with the outer surface of 20 to provide a fluid-tight seal); and 
d.	rotating one or both of said male coupling and said female coupling with said cylindrical male insertion portion and said cylindrical female receiver in axial alignment (Figs. 1 and 2 shows the insertion between 1 and 20 which maintains axial alignment during the insertion) until said lug is engaged with and overlapped with said second fastener to prevent said male coupling and said female coupling from being separated (Fig. 3, rotation of 20 stops until the lug at 22 is positioned within the slot at 14 which prevents separation between 1 and 20).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Humet  (GB 1447183 A)  in view of Siegel et al. (US 2008/0079258 hereinafter “Siegel”).
Humet discloses the system of claim 12, but does not expressly disclose the lug is reinforced by gussets.
In the related field of pipe couplings, Siegel teaches gussets (Fig. 1, 37) supporting a flange (Fig. 1, flange 36).  
	It would have been obvious to one having ordinary skill in the art to have modified the lug of Humet to include gussets in order to have the advantage of added strength, gripping structure, or minimal force needed for installation as taught by Siegel in [0024-0025]. 
	Additionally, gussets are known to provide added strength and stiffness to load bearing surfaces without having to increase the thickness of the component that the gusset supports as described at https://www.fictiv.com/articles/best-practices-for-adding-ribs-and-gussets-to-3d-printed-parts-for-structural-integrity and https://dienamics.com.au/blog/ribs-product-design/. 

Claims 12-15, 24-25, 28, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler (EP 0154111 A2).
In regard to claims 12-15, Spengler discloses an a reversible mechanically engaging pipe system, a towable conduit coupling system (Claim 12 recites “a plurality of pipes…for a male coupling end of another of said plurality of pipes” to include more than one of the same claimed male couplings and female couplings connected to each other. In [0002-0006] of the English translation of Spengler, discloses the invention of Spengler is directed to more than one pipe connected to each other to define a pipeline system and therefore, the invention of Spengler can include more than one fitting as shown in Figs. 1 and 6-7 to define a pipeline system.), or irrigation pipe coupling system for making a locking fluid connection between irrigation conduits (Fig. 1, 10), comprising: 
a.	a male coupling (Figs. 4 and 5, 30) having a lug on the outer surface thereof (Figs. 4 and 5, 35) and a cylindrical male insertion portion (Fig. 4, portion at 31), said lug having a shape of a partial flange (Fig. 5, 35 is at least a partial flange since it extend only a portion of the circumference of 30); 
b. 	a female coupling (Fig. 6, 10’) having 
i. 	a cylindrical female receiver having a complete circumference (Figs. 1 and 6, portion at 11 that forms a full and complete circumference) into which said cylindrical male insertion portion is operable to be inserted (Figs. 4-6, 30 inserts into 10’), 
ii. 	an open cradle structure having an incomplete circumference positioned adjacent to said cylindrical female receiver having an open upper aspect (Figs. 1 and 6, portion at 16 is at least an open cradle or open cradle structure that defines an upper open aspect similar to the applicant’s invention such that it forms a partial circumference and extends from a full circumference receiver) and protruding from the receiver (Figs. 1 and 6), and 
iii. 	a slot (Fig. 6, groove 19) formed by a second partial flange (Fig. 6, at 18 is at least a partial flange such that it forms a partial circumference) on an interior surface of said open cradle structure (Fig. 6, 18 is defined from the interior at 19 and 20), 
wherein said cylindrical insertion portion of said male coupling is operable to be inserted into said cylindrical receiver 6Atty Ref No.: 13550.02.USU01axially without said lug or second partial flange obstructing the insertion of said male insertion portion (Figs. 4-6, in [0021] of the English translation discloses 30 is inserted axially into 10’ where 35 is facing upwards away from the indicated cradle structure at 16 then rotated 180 degrees to engage 35 with 19 to form the connection), 
wherein said lug is operable to be reversibly mechanically engaged with said slot or second partial flange by rotation of one or both of said male coupling and said female coupling of 90 degrees (In [0021] discloses rotating 35 by 180 degrees which can be interpreted as rotating a first 90 degrees and a second 90 degrees to form the connection) when said male insertion portion is inserted into and in axial alignment with said cylindrical female receiver (Figs. 4-6, the connection can be reversibly engaged by rotating 35 away from 19 and axially pulling 30 away from 10’) without the lug and slot obstructing the insertion (Figs. 4-6, 35 of 30 can be rotated such that 35 and 19 do not obstruct one another similar to the applicant’s invention), and said male coupling and female coupling are operable to be mechanically connected by rotating either or both of said receiver and said insertion portion with said receiver and said insertion portion in axial alignment until said lug and said slot or second partial flange are aligned (Figs. 4-6, 30 and 10’ can be rotated relative to the other and maintain axial alignment to form the connection); 
c. 	a gasket (Fig. 6, gasket in groove 22 and in [0016] of the English translation discloses the groove 22 is for a gasket) positioned within said female receiver providing a fluid-tight seal between said female receiver and said male insertion portion (Fig. 6).
	Spengler does not expressly disclose the second fastener comprises a wedge-shaped structure having a triangular cross-section (With regard to claim 12) and the incomplete cross-sectional circumference of the open cradle is less than 180 degrees (With regard to claim 13).
	It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, Paragraph [0014] of the specification describes the triangular cross-section provides mechanical strength against shear stress and can be other shapes such as a quadrant of a circle or an ellipse, and other appropriate shapes, however, lacks persuasive evidence that the claimed triangular shape would provide unexpected results as compared to any other shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spengler such that the rectangular portion at 16 of the cross-section of the second fastener to be triangular, since this would allow for ease of insertion of a pipe, reduced sharp corners, and reduced weight.
	Further, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, the recitation of “less than 180 degrees” with regard to the incomplete circumference of the open cradle appears to be matters relating to ornamentation since the specification does not provide any criticality or mention of the incomplete circumference being less than 180 degrees. Additionally, the mechanical function of the incomplete circumference of the cradle does not appear to function differently if it was more or less than 180 degrees. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spengler such that the incomplete circumference is less than 180 degrees since this would allow for reduced weight and cost by using less material. 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the functional recitation of “for receiving a riser for connecting to an irrigation riser” does not differentiate the claimed apparatus from the opening at 40 of Spengler since the opening at 40 teaches all the structural limitations which is for receiving a pipe. 
In regard to claim 36, Spengler discloses the system of claim 12, wherein the male coupling has no moving parts and the female coupling has no moving parts (Figs. 4-6, the coupling of 30 and 10’ do not having any moving parts other than assembling the parts together similar to the applicant’s invention such that once the connection between the male coupling and female coupling is made, there are no other moving parts to maintain the connection).
In regard to claims 24-25, 28, and 35, Spengler discloses a method of connecting irrigation pipe or conduits (Figs. 4-6, connecting 10’ and 30 and in [0002] of the English translation discloses the connection is for an irrigation system), comprising: 
a. 	aligning a male coupling of a first irrigation pipe (Figs. 4 and 5, 30) having a cylindrical male insertion portion (Fig. 4, portion at 31) with a female coupling of a second irrigation pipe (Fig. 6, 10’) having a cylindrical female receiver (Figs. 1 and 6, portion at 11) into which said cylindrical male insertion portion (Figs. 4-6, portion at 31 inserts into 11 of 10’), wherein said male coupling has a lug on the outer surface thereof and said lug has a shape of a partial flange (Fig. 5, 35 is a lug that forms at least a partial flange since it extend only a portion of the circumference of 30), 
wherein said female coupling has an open cradle structure (Figs. 1 and 6, portion at 16 is at least a cradle or cradle structure similar to the applicant’s invention such that it forms a partial circumference and extends from a full circumference receiver) positioned adjacent to said cylindrical female receiver (Figs. 1 and 16, portion at 16 is adjacent to 11), said open cradle structure having an open upper aspect that results in said open cradle structure having an incomplete cross-sectional circumference (Figs. 1 and 6, portion at 16 is an incomplete circumference and defines an upper aspect that extends from the receiver at 11), and a second fastener (Fig. 6, groove 19) on a surface of said open cradle structure (Fig. 6, at 18 is at least a partial flange such that it forms a partial circumference) that is operable to be reversibly mechanically engaged with said first fastener (Figs. 4-6, in [0021] of the English translation discloses 30 is axially aligned with 10’ then rotated to align and engage 35 with 19 which can also be reversibly mechanically engaged by rotating 19 relative to 35); 
b. 	inserting said cylindrical male insertion portion into said cylindrical female receiver (Figs. 4-6, portion at 31 inserts into 11 of 10’), wherein 7 
Atty Ref No.: 13550.02.USU01i. said cylindrical male insertion portion is co-axially aligned with said cylindrical female receiver as said cylindrical male insertion portion is inserted into said cylindrical female receiver and without obstruction of the lug and second partial flange (Figs. 4-6, in [0021] of the English translation discloses axially inserting 30 into 10’ without obstruction between 18 and 35), and 
ii. said lug and said second fastener are staggered during insertion to prevent contact of said lug with said second fastener during insertion (Figs. 4-6, in [0021] of the English translation discloses 35 is positioned away from groove 19 and the partial flange at 18 then rotated 180 degrees, therefore, 35 is considered staggered without 18 contact or obstruction of 18 before rotating to connect with groove 19); 
c. 	advancing said cylindrical male insertion portion into said cylindrical female receiver until said lug is aligned with said second fastener (Figs. 4-6, in [0021] of the English translation discloses 30 is axially aligned with 10’ then rotated to align 35 with 19) and said cylindrical male insertion portion contacts a gasket (Fig. 6, gasket in groove 22 and in [0016] of the English translation discloses the groove 22 is for a gasket) positioned within said cylindrical female receiver to provide a fluid-tight seal between said cylindrical female receiver and said male insertion portion (Fig. 6 and in [0016] of the English translation); and 
d.	rotating one or both of said male coupling and said female coupling with said cylindrical male insertion portion and said cylindrical female receiver in axial alignment until said lug is engaged with and overlapped with said second fastener to prevent said male coupling and said female coupling from being separated (Figs. 4-6, in [0021] of the English translation discloses 30 is axially aligned with 10’ then rotated to align 35 with 19 which prevents 30 from separating from 10’).
Spengler does not expressly disclose the second fastener comprises a wedge-shaped structure having a triangular cross-section (With regard to claims 24 and 35) and the incomplete cross-sectional circumference of the open cradle is less than 180 degrees (With regard to claim 35).
	It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, Paragraph [0014] of the specification describes the triangular cross-section provides mechanical strength against shear stress and can be other shapes such as a quadrant of a circle or an ellipse, and other appropriate shapes, however, lacks persuasive evidence that the claimed triangular shape would provide unexpected results as compared to any other shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spengler such that the rectangular portion at 16 of the cross-section of the second fastener to be triangular, since this would allow for ease of insertion of a pipe, reduced sharp corners, and reduced weight.
	Further, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, the recitation of “less than 180 degrees” with regard to the incomplete circumference of the open cradle appears to be matters relating to ornamentation since the specification does not provide any criticality or mention of the incomplete circumference being less than 180 degrees. Additionally, the mechanical function of the incomplete circumference of the cradle does not appear to function differently if it was more or less than 180 degrees. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spengler such that the incomplete circumference is less than 180 degrees since this would allow for reduced weight and cost by using less material. 

Claims 1-2, 4-5, 11, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Spengler (EP 0154111 A2) in view of Kugele et al. (US 6,302,445 hereinafter “Kugele”).
In regard to claims 1-2, 4-5, and 34, Spengler discloses an a reversible mechanically engaging pipe system, a towable conduit coupling system (Claim 12 recites “a plurality of pipes…for a male coupling end of another of said plurality of pipes” to include more than one of the same claimed male couplings and female couplings connected to each other. In [0002-0006] of the English translation of Spengler, discloses the invention of Spengler is directed to more than one pipe connected to each other to define a pipeline system and therefore, the invention of Spengler can include more than one fitting as shown in Figs. 1 and 6-7 to define a pipeline system.), or irrigation pipe coupling system for making a locking fluid connection between irrigation conduits (Fig. 1, 10), comprising: 
a.	a male coupling (Figs. 4 and 5, 30) having a lug on the outer surface thereof (Figs. 4 and 5, 35) and a cylindrical male insertion portion (Fig. 4, portion at 31), said lug having a shape of a partial flange (Fig. 5, 35 is at least a partial flange since it extend only a portion of the circumference of 30); 
b. 	a female coupling (Fig. 6, 10’) having 
i. 	a cylindrical female receiver having a complete circumference (Figs. 1 and 6, portion at 11 that forms a full and complete circumference) into which said cylindrical male insertion portion is operable to be inserted (Figs. 4-6, 30 inserts into 10’), 
ii. 	an open cradle structure having an open upper aspect that results in said open cradle structure having an incomplete circumference positioned adjacent to said cylindrical female receiver having an open upper aspect (Figs. 1 and 6, portion at 16 is at least an open cradle or open cradle structure that defines an upper open aspect similar to the applicant’s invention such that it forms a partial circumference and extends from a full circumference receiver at 11) and protruding from the receiver (Figs. 1 and 6), and 
iii. 	a slot or second fastener (Fig. 6, groove 19) formed by a second partial flange (Fig. 6, at 18 is at least a partial flange such that it forms a partial circumference) on an interior surface of said open cradle structure (Fig. 6, 18 is defined from the interior at 19 and 20), 
wherein said cylindrical insertion portion of said male coupling is operable to be inserted into said cylindrical receiver 6Atty Ref No.: 13550.02.USU01axially without said lug or second partial flange obstructing the insertion of said male insertion portion (Figs. 4-6, in [0021] of the English translation discloses 30 is inserted axially into 10’ where 35 is facing upwards away from the indicated cradle structure at 16 then rotated 180 degrees to engage 35 with 19 to form the connection), 
wherein said lug is operable to be reversibly mechanically engaged with said slot or second partial flange by rotation of one or both of said male coupling and said female coupling of 90 degrees (In [0021] discloses rotating 35 by 180 degrees which can be interpreted as rotating a first 90 degrees and a second 90 degrees to form the connection) when said male insertion portion is inserted into and in axial alignment with said cylindrical female receiver (Figs. 4-6, the connection can be reversibly engaged by rotating 35 away from 19 and axially pulling 30 away from 10’) without the lug and slot obstructing the insertion (Figs. 4-6, 35 of 30 can be rotated such that 35 and 19 do not obstruct one another similar to the applicant’s invention), and said male coupling and female coupling are operable to be mechanically connected by rotating either or both of said receiver and said insertion portion with said receiver and said insertion portion in axial alignment until said lug and said slot or second partial flange are aligned (Figs. 4-6, 30 and 10’ can be rotated relative to the other and maintain axial alignment to form the connection); 
c. 	a gasket (Fig. 6, gasket in groove 22 and in [0016] of the English translation discloses the groove 22 is for a gasket) positioned within said female receiver providing a fluid-tight seal between said female receiver and said male insertion portion (Fig. 6); and 
d. 	a riser opening in said female coupling (Fig. 6, opening at 40) for receiving a riser for connecting to an irrigation riser (Fig. 6, in [0002] and [0022] of the English translation discloses the coupling is for an irrigation system and the opening at 40 can be connected to a smaller pipe which is similar to the applicant’s invention showing a riser as a pipe at 1019a and also see the note below).
	Spengler does not expressly disclose the second fastener comprises a tapered wedge-shaped structure or a wedge-shaped structure having a triangular cross-section (With regard to claims 1 and 34), the incomplete cross-sectional circumference of the open cradle is less than 180 degrees (With regard to claim 34), and a sled (With regard to claim 34).
	In the related field of pipe couplings for irrigation systems, Kugele teaches a female pipe coupling (Fig. 1, female coupling of 10) for irrigation systems (Abstract discloses the invention relates to irrigation systems) that includes two lateral projections integrally formed on the outside of the female pipe coupling (Fig. 1, 78 can be interpreted as a sled similar to the applicant’s invention of a sled which defines two lateral projections) in order to reduce impact during towing of the pipe system (In 7:11-25 discloses 78 reduces impact during towing).
It would have been obvious to one having ordinary skill in the art to have modified the female coupling of Spengler to include a sled in order to have the advantage of reduced impact during towing as taught by Spengler in 7:11-25.
Further, it has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, Paragraph [0014] of the specification describes the triangular cross-section provides mechanical strength against shear stress and can be other shapes such as a quadrant of a circle or an ellipse, and other appropriate shapes, however, lacks persuasive evidence that the claimed triangular shape would provide unexpected results as compared to any other shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spengler such that the rectangular portion at 16 of the cross-section of the second fastener to be triangular, since this would allow for ease of insertion of a pipe, reduced sharp corners, and reduced weight.
	Lastly, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). See MPEP § 2144.04(I). In this case, the recitation of “less than 180 degrees” with regard to the incomplete circumference of the open cradle appears to be matters relating to ornamentation since the specification does not provide any criticality or mention of the incomplete circumference being less than 180 degrees. Additionally, the mechanical function of the incomplete circumference of the cradle does not appear to function differently if it was more or less than 180 degrees. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Spengler such that the incomplete circumference is less than 180 degrees since this would allow for reduced weight and cost by using less material. 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647. See MPEP 2114. In this case, the functional recitation of “for receiving a riser for connecting to an irrigation riser” does not differentiate the claimed apparatus from the opening at 40 of Spengler since the opening at 40 teaches all the structural limitations which is for receiving a pipe. 
In regard to claim 11, Spengler and Kugele discloses the system of claim 1, and Spengler further discloses the male coupling has no moving parts and the female coupling has no moving parts (Figs. 4-6, the coupling of 30 and 10’ do not having any moving parts other than assembling the parts together similar to the applicant’s invention such that once the connection between the male coupling and female coupling is made, there are no other moving parts to maintain the connection).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Spengler (EP 0154111 A2) in view of Siegel et al. (US 2008/0079258 hereinafter “Siegel”).
Spengler discloses the system of claim 12, but does not expressly disclose the first fastener is reinforced by gussets.
In the related field of pipe couplings, Siegel teaches gussets (Fig. 1, 37) supporting a flange (Fig. 1, flange 36).  
	It would have been obvious to one having ordinary skill in the art to have modified the first fastener of Spengler to include gussets in order to have the advantage of added strength, gripping structure, or minimal force needed for installation as taught by Siegel in [0024-0025]. 
	Additionally, gussets are known to provide added strength and stiffness to load bearing surfaces without having to increase the thickness of the component that the gusset supports as described at https://www.fictiv.com/articles/best-practices-for-adding-ribs-and-gussets-to-3d-printed-parts-for-structural-integrity and https://dienamics.com.au/blog/ribs-product-design/. 

Claims 24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 1,274,406 hereinafter “Hansen”).
In regard to claims 24-25 and 28, Hansen discloses a method of connecting irrigation conduits, comprising: 
a.	inserting an insertion portion (Figs. 1 and 6, insertion portion of 10 inserts through 20) of a male coupling (Figs. 1 and 7, male member 10) of into a female coupling (Fig. 1, coupling of 11 that couples to 10) having a circular receiver into which said insertion portion is operable to be positioned (Fig. 6, receiver at 20 is circular and insertion portion of 10 is positioned in 20) and an open cradle (Fig. 6, the portion of 11 that extends and protrudes from 20 to the opening at 17 can be reasonably interpreted as an open cradle since there is an opening at 17);
b.	advancing said insertion portion into said receiver (Figs. 6 and 7, 10 inserts into 11) until a first fastener on an outer surface of the male coupling (Fig. 7, 16) is aligned with a second fastener (Fig. 6, at 18 and 19 and the slot defined between 18 and 19) in said open cradle (Figs. 6 and 7, 10 inserts into 20 until 16 is aligned with the slot between 18 and 19), wherein said open cradle has an open upper aspect (Fig. 6, at 17, 18, and 19 are at least open such that the male member 10 can insert through and therefore can be reasonably interpreted as an open upper aspect) and said second fastener is on a surface of said open cradle (Fig. 6, 18 and 19 are on a surface of the open cradle) that is operable to be reversibly mechanically engaged with said first fastener (Figs. 6 and 7, 20 is capable of being rotated relative to 10 to engage the slot between 18 and 19 to 16); and
c.	rotating one or both of said male coupling and said female coupling until said first fastener overlaps with said second fastener within said open cradle while maintaining said insertion portion and said receiver in axial alignment (Figs. 1 and 6-7, one or both of 10 and 11 can be rotated to couple to each other and once connected are in axial alignment such that 16 aligns in the slot between 18 and 19), wherein said first fastener comprises a protrusion on the outer surface of said male coupling (Fig. 7, protrusion 16) and said second fastener comprises a structure on an interior surface of said female coupling (Fig. 6, one or both of 18 and 19 is on an interior surface of 20).
Hansen does not expressly disclose the structure of the second fastener is a wedge-shaped structure having a triangular cross-section (Fig. 6 shows the cross-section of 18 and 19 are both square or rectangular). 
It has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, Paragraph [0014] of the specification describes the triangular cross-section provides mechanical strength against shear stress and can be other shapes such as a quadrant of a circle or an ellipse, and other appropriate shapes, however, lacks persuasive evidence that the claimed triangular shape would provide unexpected results as compared to any other shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen such that the square or rectangular cross-section of 18 and/or 19 to be triangular, since this would allow for ease of insertion of a pipe, reduced sharp corners, and reduced weight.

Response to Arguments
Changes to the specification filed on 05/16/2022 are accepted.

Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “enable the removal of an intermediate pipe section by rotation in a single direction”) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Humet fails to disclose the second fastener is operable to reversibly mechanically engage with the first fastener as recited in claim 1, however, the female coupling of Humet is also capable of rotation. Fig. 3 of Humet shows the male coupling rotating in the counterclockwise direction while the female coupling is fixed, however, the coupling Humet can be reversed such that the male coupling is fixed and the female coupling is rotated clockwise with regard to Fig. 3 to engage the male coupling. Therefore, the male coupling and female coupling of Humet can reasonably interpreted as reversibly mechanically engaged.
In response to applicant’s argument that Humet includes two engagement mechanism to prevent separation, however, the claimed invention includes more than one engagement mechanism that prevents separation which is unclear. See the section above under 35 USC § 112. 
In response to applicant’s argument that Humet does not disclose a wedge-shaped structure having a substantially triangular cross-section, however, the Examiner respectfully disagree because Humet does disclose a structure having a triangular cross-section. See the updated rejection above.
	In response to applicant’s argument that a human translation should be provided for the prior art Spengler because a structure appears to be obstructing passage through portion 16 as shown in Fig. 2, however, the Examiner respectfully disagree because the applicant attempts to limit the disclosure of Spengler to only Fig. 2 when it is clear in Figs. 6-7 at 18 which has a diameter equal to the diameter at 21 that does not obstruct the passage. 
	In response to applicant’s argument that Hansen does not disclose a cradle and a fastening member in such a cradle, however, the Examiner respectfully disagree because the portion of 11 that extends and protrudes from 20 to the opening at 17 can be reasonably interpreted as an open cradle since there is an opening at 17 and 18 is at least a fastening member similar to the applicant’s invention which contacts the protrusion on the male member to prevent axial separation. 
	In response to applicant’s argument that Hansen fails to disclose a wedge-shaped structure having a substantially triangular cross-section that is operable to be reversibly mechanically engaged with said first fastener, however, the 10 and 11 of Hansen can both be rotated relative one another and therefore can be considered as reversibly mechanically engaged. With regard to the “substantially triangular cross-section”, it has been held that a change of shape is obvious absent persuasive evidence.  In re Dailey 357 F.2d 669, 672-73 (CCPA 1966) (See MPEP 2144.04(IV)(B)). In this case, Paragraph [0014] of the specification describes the triangular cross-section provides mechanical strength against shear stress and can be other shapes such as a quadrant of a circle or an ellipse, and other appropriate shapes, however, lacks persuasive evidence that the claimed triangular shape would provide unexpected results as compared to any other shape. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen such that the square or rectangular cross-section of 18 and/or 19 to be triangular, since this would allow for ease of insertion of a pipe, reduced sharp corners, and reduced weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679